Title: To George Washington from James Innes, 8 April 1796
From: Innes, James
To: Washington, George


        
          Dear Sir
          Richmond Virginia April 8th 1796
        
        I have the honor, this moment, to receive yr letter of the 4th of this month.
        The government of the united States, which I voted for at its adoption, on principles of theory, has been progressively endeared to me by its administration, and practice—From this Consideration, I have been ever anxious to give to it Energy, and Efficacy, by every aid in my power—But at the present Crisis—I feel myself actuated by more than ordinary motives, to manifest my Zeal, that it may forever be executed with Independence, and firmness, on the true basis of its Constitution.
        After a request, that you would accept my acknowledgement of the honor you have done me—by recommending me to the trust you mention, I do not hesitate to express my willingness to undertake it. That I may, as soon as possible disentangle myself from every Engagement either official, or professional, I take leave to request, that the Secretary of State will have the goodness to give me the most early Information of the period of time, at which I should hold myself in preparation to enter upon the functions of my new office. with Sentiments, of the most perfect respect, Esteem, and regard, I have the honor to be—yr most obt sert
        
          Jas Innes
        
      